Filed 11/8/21 P. v. Jackson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                  B310720

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. TA063472)
           v.

 MICHAEL JACKSON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Allen J. Webster, Jr., Judge. Affirmed.


         Jennifer Peabody, under appointment by the Court of
Appeal, for Defendant and Appellant.


         No appearance for Plaintiff and Respondent.


                                       ***********
       This case has a long and complex procedural history, with
several appeals and retrials. (People v. Jackson (Sept. 29, 2003,
B160746 [nonpub. opn.] (Jackson I); People v. Jackson (Dec. 27,
2005, B177201 [nonpub. opn.], sub. opn. (Jun. 13, 2013, B177201
[nonpub. opn.] (Jackson II); People v. Jackson (Mar. 21, 2016,
B259024) [nonpub. opn.] (Jackson III).)
       Ultimately, defendant was convicted of two counts of
robbery (Pen. Code, § 211), and two counts of false imprisonment
(§ 236), with firearm and prior conviction enhancements
(§§ 12022.53, 667). In defendant’s final appeal from his judgment
of conviction, Jackson III, we ordered that defendant’s sentence
should consist of a cumulative term of 40 years to life, consisting
of 25 years to life for one of the robbery counts, 10 years for the
associated firearm enhancement, and five years for the prior
conviction enhancement. The sentence for his other robbery
count, and associated enhancements, was to run concurrently.
The sentences for false imprisonment, and the associated
enhancements, were to be stayed pursuant to section 654.
(Jackson III, supra, B259024.) The trial court issued a corrected
abstract of judgment in May 2016, and remittitur for Jackson III
issued on July 20, 2016.
       On September 7, 2018 and October 10, 2018, the
Department of Corrections and Rehabilitation wrote to the trial
court, suggesting corrections to defendant’s abstract of judgment,
noting that his custody credits had not been properly calculated,
and “case enhancements [pursuant to section 667] are attached
once to the entire case and not to each individual count.” The
trial court issued amended abstracts of judgment on
September 17, 2018 and November 15, 2018, in response to the
letters, adjusting the custody credits, and ordering all but one of




                                2
the section 667 enhancements stayed. However, the overall
sentence of 40 years to life remained unchanged.
       On July 29, 2020, defendant filed a petition for writ of
habeas corpus in the trial court, seeking to have the trial court
strike or dismiss the Penal Code section 12022.53 firearm
enhancements, in light of Senate Bill No. 620 (2017–2018
Reg. Sess.) (Stats. 2017, ch. 682, § 2), effective January 1, 2018,
as well as the section 667 prior offense enhancements, in light of
Senate Bill No. 1393 (2017–2018 Reg. Sess.) (Stats. 2018,
ch. 1013, § 1), effective January 1, 2019. On December 22, 2020,
the trial court dismissed the petition, finding that Senate Bill
No. 620 was not retroactive. The trial court made no mention of
Senate Bill No. 1393. Defendant filed a timely notice of appeal.
       On appeal, we appointed counsel, who filed an opening
brief pursuant to People v. Serrano (2012) 211 Cal.App.4th 496.
Counsel notified defendant he could file a supplemental brief
with this court. Counsel also requested that this court take
judicial notice of the trial court record, and the appellate record
in Jackson III. We take judicial notice of the two letters from the
Department of Corrections and Rehabilitation, but otherwise
deny the request for judicial notice.
       Defendant filed a supplemental brief with this court,
arguing that because he was resentenced at the request of the
Department of Corrections and Rehabilitation, his conviction was
not yet final, and he can avail himself of both ameliorative
statutes. We are not persuaded. It is well settled that statutory
changes made by Senate Bill Nos. 620 and 1393 do not apply to
cases where the judgment of conviction was final before the
effective date. (People v. Hernandez (2019) 34 Cal.App.5th 323,
326; People v. Stamps (2020) 9 Cal.5th 685, 698–699.)




                                 3
Defendant’s appeal of his conviction concluded in July 2016, and
defendant was not “resentenced” when the court corrected errors
in the abstracts of judgment without holding a sentencing
hearing. (People v. Magana (2021) 63 Cal.App.5th 1120, 1124–
1125.) We find no arguable issues, and affirm the order below.



                       GRIMES, Acting P. J.

     WE CONCUR:

                       STRATTON, J.



                       WILEY, J.




                               4